In the above-entitled cause hearing was had before the industrial commissioner, sitting in lieu of a board of arbitration, who made an award in favor of the claimant. Without seeking a review hearing, pursuant to section 9471, Rev. Code 1919, the defendants undertook to appeal to the circuit court directly from the decision of the industrial commissioner acting in lieu of a board of arbitration. The circuit court in substance, affirmed the award of the industrial commissioner, and defendants undertook an appeal to this court.
Respondent now moves to strike the appeal for the reason that the circuit court had no jurisdiction. This contention is well founded on the authority of Murray v. Stokke, 60 S.D. 224,244 N.W. 265. However, as pointed out in Chizek v. Stainocher,60 S.D. 502, 244 N.W. 895, opinion filed November 1, 1932, we think it the better practice in these cases to reverse the unauthorized *Page 550 
judgment of the circuit court and remand the cause to that court with directions to dismiss the attempted appeal.
Upon the authority of the two cases above cited, the judgment of the circuit court in the above-entitled matter is reversed, and the cause remanded with directions to the circuit court to dismiss the appeal attempted to be taken to said court from the findings, conclusions, and award of the industrial commissioner sitting in lieu of a board of arbitration, bearing date March 25, 1932.
All the Judges concur.